UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 09-1214


ROSARIO A. FIORANI, JR.,

                   Plaintiff - Appellant,

             v.

1ST ADVANTAGE FEDERAL CREDIT UNION; ELIZABETH GAVIN,

                   Defendants – Appellees,

             and

MELANIE DOE; REPO TRANS NET TOWING; KATHY DOE,

                   Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:08-cv-00109-RAJ-TEM)


Submitted:    May 28, 2009                     Decided:   June 5, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rosario A. Fiorani, Jr.,         Appellant Pro Se. Joseph Franklin
Verser, JONES, BLECHMAN,         WOLTZ & KELLY, PC, Newport News,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rosario A. Fiorani, Jr., appeals the district court’s

order    granting   Defendants’       motion   to   dismiss      Fiorani’s   civil

complaint.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.     Fiorani v. 1st Advantage Fed. Credit Union, No.

4:08-cv-00109-RAJ-TEM         (E.D.   Va.   filed   Feb.    5,    2009;   entered

Feb. 6, 2009).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and    argument     would   not    aid   the   decisional

process.

                                                                          AFFIRMED




                                        2